Title: From Benjamin Franklin to John Foxcroft, 3 August 1773
From: Franklin, Benjamin
To: Foxcroft, John


Dear Sir,
West Wycomb, Lord LeDespencer’s, Augt. 3. 1773
  I wrote to you pretty fully by Capt. All viâ Philadelphia, and have not since heard from you.
I did purpose to have visited you in the September Packet, but begin to see that I must stay here one Winter more, on Account of some Publick Business of Importance.
The Ohio Grant is still unfinish’d, and like to continue so for some time, as the Attorney and Solicitor General in whose Hands the Patent lies for their Examination, are gone out of town.
I hope to hear from you fully on the Subject of the Accounts mentioned in my last. And am ever, Dear Friend, Yours most affectionately
B Franklin
Mr Foxcroft
